758 F.2d 653
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOHN H. PATTERSON, PLAINTIFF-APPELLANT,v.DONNA L. PATTERSON, DEFENDANT-APPELLEE.
NO. 84-5254
United States Court of Appeals, Sixth Circuit.
2/20/85
ORDER

1
Before:  KETTH and JONES, Circuit Judges; and NEWBLATT, District Judge.*


2
In this civil action, plaintiff is suing his ex-wife, alleging that she forged his signature on various federal tax returns, federal tax refund checks and federal paychecks.  The district court dismissed the complaint for the reasons stated in the magistrate's report and recommendation filed February 16, 1984.  The appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
In his report the magistrate recommended dismissal of the complaint on grounds that the district court lacked in personam jurisdiction over defendant.  Upon consideration, we find this conclusion to be correct.  Further, we find no merit to plaintiff's argument that by making a special appearance to contest the personal jurisdiction of the district court, defendant subjected herself to the general jurisdiction of the court.


4
It appears that the question on which decision of this cause depends is so unsubstantial as not to need further argument.  Rule 9(d)(3), Rules of the Sixth Circuit.


5
Therefore, it is ORDERED that the final order of the district court be and it hereby is affirmed.



*
 The Honorable Judge Stewart A. Newblatt, U.S. District Judge for the Eastern District of Michigan, sitting by designation